Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement, filed 01/13/2022, has been considered by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 9, line 1: “The device of claim wherein” should be changed to “The device of claim 1, wherein”.
Authorization for this examiner’s amendment was given in an interview with Brendan J. Goodwine on 1/11/2022.

Response to Arguments
Applicant’s arguments, see pages 10-16 of the Appeal Brief, filed 12/15/2021, with respect to 35 U.S.C 102 and 103 rejections have been fully considered and are persuasive.  On page 13 of the Appeal Brief, filed 12/15/2021, the Applicant argues that the only structure that could even conceivably be read into Russel is a “pair of 

Allowable Subject Matter
Claims 1-7, 9-13, and 15 allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to independent claims 1 and 10, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Russel and Hoffer) do not teach or render obvious a phototherapy device or method of delivering phototherapy, comprising: a temperature sensor secured to the clothing item and positioned to measure a temperature proximate to the patient wearing the clothing item, and wherein the temperature sensor is mounted on a finger extending from the flexible PCB through at least the fabric layer.  Upon further consideration, while Russel does teach that thermocouples (e.g., temperature sensors) may be preferably mounted in the covering proximate to a skin contact surface (see Column 9, lines 46-51 and Column 15, lines 13-24 of Russel), this teaching from Russel does not necessitate a finger structure for the thermocouple to be placed in another layer.  In view of Figure 9 of Russel, there is no teaching or suggestion by Russel that the thermocouple 139 would necessarily be mounted on a finger extending from the flexible PCB through at least a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792